68 So.3d 388 (2011)
AGENCY FOR PERSONS WITH DISABILITIES, Petitioner,
v.
Danny Mitchell NEAL, Jr., Respondent.
No. 1D11-2060.
District Court of Appeal of Florida, First District.
August 26, 2011.
Julie Waldman, Supervising Attorney-Institutions/Forensics, Agency for Persons with Disabilities, Gainesville, for Petitioner.
Pamela Jo Bondi, Attorney General, and Charlie McCoy, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
DENIED. Dep't of Children & Families v. Clem, 903 So.2d 1011 (Fla. 5th DCA 2005).
THOMAS, WETHERELL, and SWANSON, JJ., concur.